Dear Mayor Ruffino:
You have asked for an opinion from this office as to whether the Town of Roseland may levy a public safety surcharge of two dollars ($2.00) per family, one dollar ($1.00) for the fire department and one dollar ($1.00) for the police department to be collected with the water and sewer bill.
In answer to your inquiry, we advise that Article VI, Section 30, 1974 Louisiana Constitution, provides that political subdivisions may exercise the power of taxation only under authority granted by the legislature. Inasmuch as there appears to be no legislative authority in the form of a statute authorizing the levy of a surcharge such as this, we are of the opinion that the tax is unauthorized and therefore illegal.
If we may be of further service in this regard, please advise.
Very truly yours,
                                RICHARD P. IEYOUB Attorney General
                            By: ______________________________ DAVID C. KIMMEL Assistant Attorney General
DCK/jb